In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (De Phillips, J.), dated January 24, 1989, which, upon a fact-finding order of the same court, dated November 29, 1988, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of assault in the second degree and menacing, adjudged him to be a juvenile delinquent and placed him on probation for one year.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presenting agency (see, Matter of David H., 69 NY2d 792), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant, acting in concert with others, committed acts which, if committed by an adult, would have constituted the crimes of assault in the second degree (Penal Law § 120.05 [2]), and menacing (Penal Law § 120.15; see, Family Ct Act § 342.2 [2]). The testimony of the complainant which the Family Court was entitled to credit disproved the appellant’s justification defense (see, Matter of Kim H., 112 AD2d 160). Upon the exercise of our factual review power (CPL 470.15 [5]), we find nothing in the record that persuades us to disturb the Family Court’s adjudication (see, Matter of *450Kwan M., 159 AD2d 707). Brown, J. P., Balletta, Rosenblatt and Ritter, JJ., concur.